Citation Nr: 1520259	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-25 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana



THE ISSUE

Entitlement to service connection for prostate cancer, claimed as a result of herbicide exposure.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to September 1969.

This case comes to the Board of Veterans' Appeals (Board) from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

For the following reasons, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's claimed disability - prostate cancer - is on a list of diseases which are presumed to be related to service for veterans who served in the Republic of Vietnam between January 9, 1962 and May 7, 1975.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Under these regulations, the Veteran is eligible to receive compensation for prostate cancer, even if there is no evidence that the Veteran suffered from the disease in service, if he served in Vietnam at the relevant time.  "Service in Vietnam" includes "service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam."  38 C.F.R. § 3.307(a)(6)(iii).  

The Veteran was in the Navy at the relevant time and at least two of the ships on which he served -U.S.S. Dennis J. Buckley (DD-808) and U.S.S. Radford (DD-446) - participated in search and rescue operations along the coastal waters of Vietnam and used their guns to support attacks on enemy positions.  It is unclear whether there were any salvage operations.  He also briefly served aboard U.S.S. Floyd B. Parks (DD-884).  VA has interpreted the terms "served in the Republic of Vietnam" to include both service on the landmass of the Republic of Vietnam and aboard ships operating within Vietnam's inland waterways, but the scope of the terms do not include veterans who served only aboard offshore ocean-going vessels.  See Haas v. Peake, 525 F.3d 1168, 1192-93 (Fed. Cir. 2008).  

Having reviewed the Veteran's service treatment records and certain "cruise books" for the Buckley and Radford, which contain information about the itineraries of both ships when the Veteran was part of their respective crews, it is unclear whether or not the Veteran qualifies for the regulatory presumption of herbicide exposure.  According to the Veteran's representative, all three of the Veteran's ships operated on various rivers in Vietnam, although not necessarily at the times when the Veteran was aboard.  It is clear that the Veteran spent months in close proximity to the coast of Vietnam when he was aboard the Buckley and the Radford.  If either ship anchored in or entered the "mouth" of certain rivers in Vietnam when the Veteran was aboard, his service on the ship could qualify as service within Vietnam's inland waterways.  See M21-1 Manual, pt. IV, subpart ii., 1.H.; see also September 2010 Veterans Benefit Administration Training Letter (Training Letter 10-06).  

The Veteran may qualify for the herbicide exposure presumption based on service within Vietnam's inland waterways if his ships' deck logs refer to anchoring or entering the mouth of the Cua Viet River, the Saigon River, the Mekong River Delta, the Ganh Rai Bay or the Rung Sat Special Zone.  See VA Training Letter 10-06 at 7-8.  It is necessary to remand this case, so that the AOJ can obtain deck logs from the Buckley, Radford, and Parks during the relevant times.

Accordingly, the case is REMANDED for the following action:

1. Request deck logs for the USS Dennis J. Buckley (DD-808) during that ship's cruise to the Western Pacific in 1968, which, according to the information supplied by the Veteran, took place between January and August of 1968.  Request deck logs for the U.S.S. Radford (DD-446) during that ship's 1969 cruise to the Vietnam Combat Zone, which, according to the information supplied by the Veteran, took place between May 17 and June 30 1969.  Also request deck logs for the U.S.S. Floyd B. Parks (DD-884) during the time the Veteran was part of her crew, i.e., September 3 1968 to December 16, 1968.  If the logs for the full period cannot be obtained, the claims folder should contain documentation as to the attempts made.

2. Readjudicate the Veteran's claim.  If any issue on appeal remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






